DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201911077814.4, filed on November 6, 2019.

Status of Claims

Applicant’s application filed on March 30, 2020 has been entered.  Claim 1-20 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-8 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claim(s), particularly claim 5-8 and 13-16 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5-8 and 13-16 recite “the system file comprises at least one of a system installation file, a system update file, and a system recovery file; and the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.”  The decision in Ex parte Jung indicates that the plain meaning of "at least one of A and B" is the conjunctive unless the record indicates otherwise (i.e., the plain meaning of this claim recitation is "at least one of A and at least one of B.") Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017).  As claimed, the system file comprises a system installation file, a system update file, and a system recovery file. Likewise, the trigger operation comprises a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.  However, the instant specification merely recites “In some embodiments, the system file includes a system installation file, a system update file, or a system recovery file; or a typing operation of key combination.” [Instant Specification, para 0008].  The specification does not demonstrate that applicant has made an invention that achieves the claimed limitation because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeung (PG PUB US2007/0220308)

Regarding claim 1, Yeung teaches “A method for invoking a system file, comprising:
“detecting, during a startup process, a trigger operation that is input;” (Client 104 may be prevented from booting or otherwise starting up when a failed hard drive 160 includes boot information.  When a failure of hard drive 160 is detected manually (e.g., by a user) [trigger operation that is input], the generation of recovery media 140 may subsequently be generated by agent 150 [Yeung, para 0027, 0035]);
“establishing a link with a cloud server, in response to the detecting of the trigger operation being used to trigger an invocation to the system file; and” (When a failure of hard drive 160 is detected manually (e.g., by a user), the generation of recovery media 140 [invocation to the system file] may subsequently be generated by agent 150, where the generated recovery media 140 may be loaded on client 104 to recover failed hard drive 160.  The restoration graphical user interface 516 may include a disk recovery wizard that uses a browser-like interface to guide creating recovery media 140 configuring various aspects of disk recovery, such as configuration network card to connect to the backup server (in other words a link with a could server) [Yeung, Fig. 5A, para 0035-0036, 0063]);
“invoking, based on the link, the system file from the cloud server.” (A summary may display a name of a server 102 being used to restore data, tapes or other media being used during recovery, sessions and volumes to restore, a version of an operating system to install on client 104, and/or other selectable information.  The user may subsequently start the restore process, and status information for the restore may be displayed for each session being restored [Yeung, para 0069-0070]).

Regarding claim 2, Yeung teaches “wherein prior to said establishing a link with the cloud server, the method further comprises:
initializing a network driver configuration; and” (Graphical user interface 516 configures various aspects of disk recovery, such as network configuration to connect to the backup server.  The network configuration includes choosing the network card with TCP/IP properties [Yeung, Fig. 5A, 5B, para 0063, 0065]);
“said establishing a link with a cloud server comprises:
establishing the link with the cloud server based on the initialized network driver configuration.” (A summary may display a name of a server 102 being used to restore data, tapes or other media being used during recovery, sessions and volumes to restore, a version of 

Claim 9 lists all the same elements of claim 1 respectively and an apparatus for invoking a system file, comprising:
memory storing instructions; and
a processor configured to execute the instructions stored in the memory (The invention may also be implemented as instructions stored on a machine-readable medium in a form readable by a machine (e.g., a computing device client 104), which may be read and executed by one or more processors [Yeung, para 0085, 0022]).  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.

Claim 10 lists all the same elements of claim 2 respectively and the network driver configuration initialized by an initialization module (Graphical user interface 516 [initialization module] configures various aspects of disk recovery, such as network configuration to connect to the backup server.  The network configuration includes choosing the network card with TCP/IP properties [Yeung, Fig. 5A, 5B, para 0063, 0065]).  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 10.

Claim 17 lists all the same elements of claim 1 respectively and a non-transitory computer-readable storage medium having stored therein instructions for execution by a processor to implement the method for invoking a system file (The invention may also be implemented as instructions stored on a machine-readable medium (e.g. memory, random access memory, magnetic disk storage media, optical storage media, flash memory devices) in 

Claim 18 lists all the same elements of claim 2 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection the claim 2 applies equally as well to claim 18.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (PG PUB US2007/0220308) as applied to claim 1-2, 9-10 and 17-18 above, and further in view of Liu (PG PUB US2012/0272095).

Regarding claim 3, Yeung teaches “wherein said invoking, based on the link, the system file from the cloud server comprises:” (A summary may display a name of a server 102 being used to restore data, tapes or other media being used during recovery, sessions and volumes to restore, a version of an operating system to install on client 104, and/or other selectable information.  The user may subsequently start the restore process, and status 
However, Yeung does not explicitly teach “uploading, based on the link, a device identifier to the cloud server, the device identifier being used to identify a terminal device invoking the system file; and
acquiring the system file determined by the cloud server based on the device identifier and matched with the device identifier.”
Liu teaches “uploading, based on the link, a device identifier to the cloud server, the device identifier being used to identify a terminal device invoking the system file; and” (The internet module 222 of the BIOS 212 is enabled to connect to an internet server 224.  The computer system 200 can connect to an internet server according to the information including a unique identifier (such as signature, project ID, Version, GUID and etc. and the version of the BIOS) previously stored in the BIOS system memory 204 of the computer system 200 [Liu, para 0031]);
“acquiring the system file determined by the cloud server based on the device identifier and matched with the device identifier.” (when the computer system 200 connects to the internet server, a suitable type and version of the BIOS can be determined through the data table built in the internet server 224.  Accordingly, the backup file of the BIOS corresponding to the computer system 200 can be downloaded into the system main memory 208 and the central processing unit [Liu, para 0031]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to comprise the claimed limitation to effectively conserve the client’s system resource, where the BIOS backup by Liu is previously performed during manufacturing by the original manufacturer and not required by the end-user in pre-failure state [Liu, para 0006].

Claim 11 lists all the same elements of claim 3 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection the claim 3 applies equally as well to claim 11.

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (PG PUB US2007/0220308) in view of Liu (PG PUB US2012/0272095) as applied to claim 3 and 11 above, and further in view of Markkanen (PG PUB US2003/0005244).

Regarding claim 4, Yeung as modified by Liu teaches “wherein said uploading, based on the link, a device identifier to the cloud server” (The internet module 222 of the BIOS 212 is enabled to connect to an internet server 224.  The computer system 200 can connect to an internet server according to the information including a unique identifier (such as signature, project ID, Version, GUID and etc. and the version of the BIOS) previously stored in the BIOS system memory 204 of the computer system 200 [Liu, para 0031]);
However, Yeung as modified by Liu does not teach “encrypting the device identifier; and
uploading the encrypted device identifier to the cloud server based on the link.”
Markkanen teaches “encrypting the device identifier; and
uploading the encrypted device identifier to the cloud server based on the link.” (The trusted first device MU 13 contacts a backup service 12 [cloud server] via a data communication system 11.  This contact, as well as the identification of the trusted first device, can be advantageously executed using a WAP WTLS level 3 protocol (WAP WTLS: Wireless Application Protocol, Wireless Transport Layer Security). A terminal operating in accordance with the protocol sends its messages encrypted (including the identification of the trusted first device), it can identify the server at the other end of the connection, and it sends the information 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to comprise the claimed limitation to effectively conserve enhance network security by encrypting the device identifier to avoid being eavesdropped during the transmission.

Claim 12 lists all the same elements of claim 4 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection the claim 4 applies equally as well to claim 12.

Claim 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (PG PUB US2007/0220308) as applied to claim 1-2, 9-10 and 17-18 above, and further in view of Childs (PG PUB US2009/0217024).

Regarding claim 5, Yeung teaches “wherein
the system file comprises at least one of a system installation file, a system update file, and a system recovery file; and” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the system file comprises a system installation file, a system update file, or a system recovery file”.  Yeung discloses when hard drive 160 fails, recovery may include restoring valid volumes and file systems, which may handle all disk input and output operations, before restoring data at a file level [Yeung, para 0027]).
However, Yeung does not teach “the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.”
“the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the trigger operation comprises a hot key trigger operation, a typing operation of input/output system options, or a typing operation of key combination”.  At step 450 disclosed by Childs, the user of the computer system restarts the computer system and directs the computer system to boot to an alternate environment using an alternate boot media.  The user directs the computer system to boot using an alternative boot media by resetting BIOS settings, where the BIOS settings can be viewed and altered by pressing a certain key combination while the computer system is performing pre-boot operations. On other systems, especially ThinkPad™ brand laptop computer systems manufactured by the Lenovo corporation, a special “Access” button is available that the user can press in order to boot from a second boot media [Childs, para 0030]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to comprise the claimed limitation to effectively conserve client system resources by providing a light-weight method (e.g. resetting BIOS or special “Access button) of booting from alternative boot media for accessing the recovery utility.
	
Regarding claim 6, Yeung teaches “wherein
the system file comprises at least one of a system installation file, a system update file, and a system recovery file; and” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the system file comprises a system installation file, a system update file, or a system recovery file”.  Yeung discloses when hard drive 160 fails, recovery may include restoring valid volumes and file systems, which may handle all disk input and output operations, before restoring data at a file level [Yeung, para 0027]).
“the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.”
Childs teaches “the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the trigger operation comprises a hot key trigger operation, a typing operation of input/output system options, or a typing operation of key combination”.  At step 450 disclosed by Childs, the user of the computer system restarts the computer system and directs the computer system to boot to an alternate environment using an alternate boot media.  The user directs the computer system to boot using an alternative boot media by resetting BIOS settings, where the BIOS settings can be viewed and altered by pressing a certain key combination while the computer system is performing pre-boot operations. On other systems, especially ThinkPad™ brand laptop computer systems manufactured by the Lenovo corporation, a special “Access” button is available that the user can press in order to boot from a second boot media [Childs, para 0030]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to comprise the claimed limitation to effectively conserve client system resources by providing a light-weight method (e.g. resetting BIOS or special “Access button) of booting from alternative boot media for accessing the recovery utility.

Claim 13 lists all the same elements of claim 5 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection the claim 5 applies equally as well to claim 13.

Claim 14 lists all the same elements of claim 6 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection the claim 6 applies equally as well to claim 14.

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (PG PUB US2007/0220308) in view of Liu (PG PUB US2012/0272095) as applied to claim 3 and 11 above, and further in view of Childs (PG PUB US2009/0217024).

Regarding claim 7, Yeung as modified by Liu teaches “the system file comprises at least one of a system installation file, a system update file, and a system recovery file; and” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the system file comprises a system installation file, a system update file, or a system recovery file”.  Yeung discloses when hard drive 160 fails, recovery may include restoring valid volumes and file systems, which may handle all disk input and output operations, before restoring data at a file level [Yeung, para 0027]).
However, Yeung as modified by Liu does not teach “the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.”
Childs teaches “the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the trigger operation comprises a hot key trigger operation, a typing operation of input/output system options, or a typing operation of key combination”.  At step 450 disclosed by Childs, the user of the computer system restarts the computer system and directs the computer system to boot to an alternate environment using an alternate boot media.  The user directs the computer system to boot using an alternative boot media by resetting BIOS 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung-Liu to comprise the claimed limitation to effectively conserve client system resources by providing a light-weight method (e.g. resetting BIOS or special “Access button) of booting from alternative boot media for accessing the recovery utility.

Claim 15 lists al the same elements of claim 7 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection the claim 7 applies equally as well to claim 15.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (PG PUB US2007/0220308) in view of Liu (PG PUB US2012/0272095) and Markkanen (PG PUB US2003/0005244) as applied to claim 4 and 12 above, and further in view of Childs (PG PUB US2009/0217024).

Regarding claim 8, Yeung as modified by Liu and Markkanen teaches “wherein the system file comprises at least one of a system installation file, a system update file, and a system recovery file; and” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the system file comprises a system installation file, a system update file, or a system recovery file”.  Yeung discloses when hard drive 160 fails, 
However, Yeung as modified by Liu and Markkanen does not teach “the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.”
Childs teaches “the trigger operation comprises at least one of a hot key trigger operation, a typing operation of input/output system options, and a typing operation of key combination.” (In light of Instant Specification [see Specification, para 0008], Examiner interprets the limitation as “the trigger operation comprises a hot key trigger operation, a typing operation of input/output system options, or a typing operation of key combination”.  At step 450 disclosed by Childs, the user of the computer system restarts the computer system and directs the computer system to boot to an alternate environment using an alternate boot media.  The user directs the computer system to boot using an alternative boot media by resetting BIOS settings, where the BIOS settings can be viewed and altered by pressing a certain key combination while the computer system is performing pre-boot operations. On other systems, especially ThinkPad™ brand laptop computer systems manufactured by the Lenovo corporation, a special “Access” button is available that the user can press in order to boot from a second boot media [Childs, para 0030]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung-Liu-Markkanen to comprise the claimed limitation to effectively conserve client system resources by providing a light-weight method (e.g. resetting BIOS or special “Access button) of booting from alternative boot media for accessing the recovery utility.

Claim 16 lists al the same elements of claim 8 respectively, but claims the apparatus rather than the method. Therefore, the supporting rationale of the rejection the claim 8 applies equally as well to claim 16.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung (PG PUB US2007/0220308) as applied to claim 1-2, 9-10 and 17-18 above, and further in view of Liu (PG PUB US2012/0272095) and Markkanen (PG PUB US2003/0005244).

Regarding claim 19, Yeung teaches “wherein said invoking, based on the link, the system file from the cloud server comprises:” (A summary may display a name of a server 102 being used to restore data, tapes or other media being used during recovery, sessions and volumes to restore, a version of an operating system to install on client 104, and/or other selectable information.  The user may subsequently start the restore process, and status information for the restore may be displayed for each session being restored [Yeung, para 0069-0070]).
However, Yeung does not explicitly teach “uploading, based on the link, a device identifier to the cloud server, the device identifier being used to identify a terminal device invoking the system file; and
acquiring the system file determined by the cloud server based on the device identifier and matched with the device identifier;
wherein said uploading, based on the link, a device identifier to the cloud server comprises:
encrypting the device identifier; and
uploading the encrypted device identifier to the cloud server based on the link.”
Liu teaches “uploading, based on the link, a device identifier to the cloud server, the device identifier being used to identify a terminal device invoking the system file; and” (The internet module 222 of the BIOS 212 is enabled to connect to an internet server 224.  The computer system 200 can connect to an internet server according to the information including a unique identifier (such as signature, project ID, Version, GUID and etc. and the version of the BIOS) previously stored in the BIOS system memory 204 of the computer system 200 [Liu, para 0031]);
“acquiring the system file determined by the cloud server based on the device identifier and matched with the device identifier;” (when the computer system 200 connects to the internet server, a suitable type and version of the BIOS can be determined through the data table built in the internet server 224.  Accordingly, the backup file of the BIOS corresponding to the computer system 200 can be downloaded into the system main memory 208 and the central processing unit [Liu, para 0031]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to comprise the claimed limitation to effectively conserve the client’s system resource, where the BIOS backup by Liu is previously performed by the original manufacturer and not required by the user in pre-failure state Liu, para 0006].
However, Yeung as modified by Liu does not teach “encrypting the device identifier; and
uploading the encrypted device identifier to the cloud server based on the link.”
Markkanen teaches “encrypting the device identifier; and
uploading the encrypted device identifier to the cloud server based on the link.” (The trusted first device MU 13 contacts a backup service 12 [cloud server] via a data communication system 11.  This contact, as well as the identification of the trusted first device, can be advantageously executed using a WAP WTLS level 3 protocol (WAP WTLS: Wireless Application Protocol, Wireless Transport Layer Security). A terminal operating in accordance with the protocol sends its messages encrypted (including the identification of the trusted first device), it can identify the server at the other end of the connection, and it sends the information 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung-Liu to comprise the claimed limitation to effectively conserve enhance network security by encrypting the device identifier to avoid being eavesdropped during the transmission.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung (PG PUB US2007/0220308) in view of Childs (PG PUB US2009/0217024) and Kozierok (Charles M. Kozierok, The TCP/IP Guide (http://www.TCPIPGuide.com), Version 3.0 - Version Date: September 20, 2005).

Regarding claim 20, Yeung teaches “a terminal implementing the method according to claim 1,” (See the 102 rejection for claim 1);
“wherein the terminal is configured to perform recovery or update of an operating system of the terminal,” (Client 104 may be prevented from booting or otherwise starting up when a failed hard drive 160 includes boot information.  When hard drive 160 fails, recovery may include restoring valid volumes and file systems, which may handle all disk input and output operations, before restoring data at a file level [Yeung, para 0027]);
“by said invoking, based on the link, the system file from the cloud server, in a case that the operating system crashes or a local system file of the terminal cannot be used normally due to damage or missing of the local system file; and “ (Client 104 may be prevented from booting or otherwise starting up when a failed hard drive 160 includes boot information.  When hard drive 160 fails, recovery may include restoring valid volumes and file systems, which may handle all disk input and output operations, before restoring data at a file level.  A summary may display a name of a server 102 being used to restore data, tapes or 
However, Yeung does not teach “a mobile terminal implementing the method”
“wherein the mobile terminal is configured to establish the link with the cloud server by performing three interactions according to a three-way handshake protocol.”
Childs teaches “a mobile terminal implementing the method” (Childs discloses a system, method and computer program product that recovers from a sector error affecting a critical file for information handling system in fig. 1, such as portable, laptop, notebook [Childs, para 0008, 0023]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung to comprise the claimed limitation to effectively enhance user experience by expanding file recovery method for mobile terminals.
However, Yeung as modified by Childs does not teach “wherein the terminal is configured to establish the link with the cloud server by performing three interactions according to a three-way handshake protocol.”
	Kozierok teaches “wherein the terminal is configured to establish the link with the cloud server by performing three interactions according to a three-way handshake protocol.” (To establish a connection, the client sends a SYN message, then Server returns a SYN+ACK message and finally the client replies a ACK message [Kozierok, chapter 9, section “TCP Connection Establishment Process: The "Three-Way Handshake"]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung-Childs to comprise the claimed limitation to effectively enhance the transmission reliability by establishing a TCP connection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441